Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 6-9, 11-15, 17-20 in the reply filed on 12/21/2021 is acknowledged.
Please note that claims 5, 10, and 16 have been withdrawn from consideration by the examiner as being drawn to the non-elected species of figure 1A.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/828,155, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 1-4, 6-9, 11-15, 17-20 gets the benefit of the current application date 04/02/2020. The claimed language in claim 1 lines 5-14 is not supported by the Provisional application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numeral “11” is not shown in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 and 12 are objected to because of the following informalities:  "an extended position" and “a retracted position” in Lines 7 and 8 respectively should read “the extended position” and “the retracted position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 recites the limitation "the user” in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hurst (US 10779595).
Regarding Claim 1, Hurst, in the same field of endeavor, discloses a handheld weaving tool 100, comprising: a housing 102 having a first end 102B opposite a second end 102A and a sidewall  (boxed in below) extending therebetween defining an interior volume; wherein the second end comprises at least one aperture (circled below) therethrough;  a needle 104 disposed within the housing configured to selectively move between an extended position and a retracted position (figure 1; Column 2, Lines 9 -16) ; wherein an extended position, the needle extends Regarding claim 12, Hurst, discloses a handheld weaving tool 100, comprising: a housing 102 having a first end 102B opposite a second end 102A and a sidewall  (boxed in below) extending therebetween defining an interior volume; wherein the housing further comprises a handle 130 extending orthogonally therefrom; wherein the second end comprises at least one aperture (circled below) therethrough;  a needle 104 disposed within the housing configured to selectively move between an extended position and a retracted position (figure 1; Column 2, Lines 9 -16) ; wherein an extended position, the needle extends through the aperture (figure 2), and wherein a retracted position, the needle is disposed entirely within the housing (Column 2, Lines 9 -16); an opening disposed in the first end, the opening configured to receive a thread  116 therethrough, such that the thread is operably connected 114 to the needle; a motor disposed within the housing, the motor configured to reciprocally move the needle between the extended position and the retracted position when actuated (Column 3, Lines 9-20); a control disposed on the housing and configured to activate the motor when actuated 132.


    PNG
    media_image1.png
    763
    606
    media_image1.png
    Greyscale

Regarding Claim 3 and 14, Hurst teaches a compartment disposed within the first end, wherein the compartment is configured to receive a spool Page 2 of 6Attorney Docket No. SHERIC.P0001PATENTof thread 116 therein, such that the thread of the spool of thread is operably connected 114 to the needle.
Regarding Claim 4 and 15, Hurst discloses the aperture is disposed through the sidewall adjacent to the second end, such that the needle extends orthogonally (via 120) relative to the second end.
Regarding Claim 5 and 16, Hurst discloses the second end comprises a planar surface configured to rest flush against a scalp of the user (figure 1; Column 2, Lines 15-20).
Regarding Claim 6 and 17, Hurst discloses the second end comprises a curved surface configured to contour to a scalp of the user (shown in Figure 2).
In regards to Claim 7, Hurst discloses a power source disposed within the housing, wherein the power source is operably connected to the motor (Column 3, Lines 9-20). 
In regards to Claim 8 and 18, Hurst discloses a cord 124 electrically connected to the motor, wherein the cord is configured to electrically connect the motor to an external power source (Column 3, Lines 9-20).
In regards to Claim 9 and 19, Hurst discloses the control comprises a variable speed control 126 configured to adjust a speed of the motor proportional to a pressure applied to the control 132.
Regarding Claim 10, Hurst discloses the housing comprises an elongated cylindrical housing (figure 1).
Regarding Claim 11 and 20, Hurst discloses the housing further comprises an ergonomic grip thereon 130 (Column 3, Lines 25-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst further in view of Rascoe (US 7124918)
Regarding Claims 2 and 13, Hurst is silent regarding the needle comprises an arcuate shape.
Rascoe, in the same field of endeavor, discloses the needle comprises an arcuate shape 1. It would have been obvious to one of ordinary skill in the art to have modified Hurst’s device with Rascoe’s arcuate needle in order to have a needle that would be able to hook around the hair allowing for a better grip (Figures 1A-1C; Column 3, Lines 33-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772